DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14, 18 and 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 includes selecting a substrate, but does not define the substrate as being the piston rod or a part of a piston rod assembly as it was established in the preamble and according to the specification.  Further, antecedent basis is not established for the term “the rod” as it should be designated “the piston rod” in both lines 5 and 12, with line 12 further having the antecedent basis issue of not being established that it is the substrate that is being coated.
Further, it is not clear what is meant by a resulting surface finish and if it is limited to the DLC coating on the piston rod or the clean piston rod due to the abovementioned antecendent basis issues that do not establish the identity of the substrate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-14, 18 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuhira et al. (US 2017/0284428 A1) in view of Silverio (US 2014/0020555 A1)
	As to claim 13, Okuhira teaches a method for making a piston rod for a hydraulic cylinder comprising a cylindrical barrel (14 in Fig. 1) in which a piston (16) connected to the piston rod (18) moves back and forth, the barrel being closed on a first side thereof by a cap (as shown in Fig. 1 and para 0021) and at a second side thereof by a cylinder head (22) where the piston rod comes out of the barrel, the head comprising a fluid seal to prevent pressurized oil from leaking past an interface between the rod and the head (para 0031) , the piston rod being in friction contact with the fluid seal as shown in Fig 1 (54 and 52 and para 0031), the method comprising selecting a substrate, depositing a diamond-like carbon layer (para 0025-0026) of a thickness in a range between 1 and 5 um (para 0029) and a coating of a hardness in a range between 1000 and 4000 HV (para 0027).  Okuhira does not explicitly teach the coefficient of friction, however, the entire purpose of Okuhira is to modify the friction between the piston rod and cylinder for longer life of the components and smooth movement.  Therefore, it would have been obvious to modify this variable by routine experimentation to achieve this result.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
	Okuhira does not teach a blasting or polishing process and the resulting surface roughness.  Silverio teaches a mild wear process where peaks and valleys are suppressed to a desired amount and surface roughness is reduced in para 0027.  The “mild wear process” may be considered a type of polishing or texturization process as broadly claimed.  This process optimizes the peak and valley formation for a longer lasting coating in para 0028.  Therefore, it would have been obvious to modify the peak/valley ratio variable by routine experimentation to achieve this result.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).  It further would be obvious to modify the process of Okuhira to include the mild wear process of Silverio to obtain a longer lasting DLC coating.  Hydraulic oil retention, as broadly claimed, is a result that naturally flows from the claimed process as taught by Okuhira and Silverio.
	As to claim 14, the DLC film is deposited by PVD or CVD in Okuhira para 0026.
	As to claim 18, an underlayer (or intermediate layer) is deposited in Okuhira para 0026.
	As to claim 31, the seal may be urethane in Okuhira para 0031, for example.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715